Michael Eppolito and Nunzio Iocco, were jointly indicted in the criminal court of Cook county for burglary. They were tried by the court without a jury, were found guilty and sentenced to the penitentiary. Eppolito, alone, has sued out this writ of error to review the judgment.
The testimony of several witnesses shows that on January 15, 1939, about 4:30 P.M., a house on Marquette road in the city of Chicago was burglarized and ransacked. A neighbor who saw two men enter the house called the police and when they arrived the defendants were coming out of or near a gang-way leading from the rear of the building. Both defendants ran from the police but were captured, one of them, plaintiff in error, having run in the house and hidden under a bed. Each testified in his own behalf to the effect that they had driven to the burglarized house to see an uncle of Iocco, although no such uncle lived there, but that they did not commit the burglary. The record shows that each defendant previously had been convicted of felony.
The only argument presented in the briefs is that the evidence fails to prove the defendant Eppolito guilty beyond a reasonable doubt, but this argument is based entirely on a supposition that the defendants told the truth. It is apparent from the finding and judgment that the trial court did not believe the defendants, and with this finding and judgment we will not interfere. People
v. Bolger, 359 Ill. 58.
The judgment is affirmed.
Judgment affirmed. *Page 116